[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
REINSTATEMENT OF THE JUDGMENT
On December 13, 1990, the court, filed a judgment for the plaintiff. Inadvertently, the court entered judgment without the defendants' post trial brief. On December 14th the defendants' lawyer asked for a postponement of filing a post trial brief until January.
On the same day, the court wrote to the defendants' lawyer granting him permission to file a reply brief.
On January 11th, the court received the defendants' brief. The court read the brief. The court reaffirms the original judgment.
The time of appeal of the original judgment has expired; therefore, the court vacates the original judgment and reinstates the judgment today so that the parties have a chance to appeal.
EDELBERG STATE TRIAL REFEREE